Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 1 of 28 PageID #: 167




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling


CHARLES KELLAM, PHYLLIS
KELLAM, and all other persons
and entities similarly situated,

                      Plaintiffs,

              v.                                             Civil Action No: 5:20-CV-85
                                                             Judge Bailey

SWN PRODUCTION COMPANY, LLC
and EQUINOR USA ONSHORE
PROPERTIES INC.,

                      Defendants.


                        ORDER OF CERTIFICATION TO
              THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

       This Court respectfully requests that the Supreme Court of Appeals of West Virginia

exercise jurisdiction pursuant to W.Va. Code      § 51-iA-i to 51-IA-i 3, and answer the
questions of law set forth below. The questions are critical to the disposition of the above-

captioned case pending in this Court, and it appears that the state of the law concerning

the issues presented is so uncertain that this Court cannot accurately and reliably predict

how these questions of law would be decided under West Virginia law.

                                    Procedural Background

       The Kellams filed this purported class action on April 28, 2020. SWN Production

Company, LLC (SWN”) and Equinor USA Onshore Properties, Inc. (‘Equinor”) were both

served on or about June 15, 2020. On June 28, 2020, before SWN or Equinor’s deadline


                                              1
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 2 of 28 PageID #: 168




to answerorotherwise respond to the Complaint, then defendant Chesapeake Appalachia,

LLC filed a voluntary petition for relief under Chapter 11 in the United States Bankruptcy

Court for the Southern District of Texas. Upon receiving the notice that Chesapeake had

filed a bankruptcy petition, this Court entered an order staying this case on July 7, 2020.

[Doc. 6]. On July 27,2021, the plaintiffs dismissed Chesapeake from this case. [Doc. 101.

The next day, the Court entered its Order Lifting Stay, and on August 3, 2021, the parties

filed a stipulation agreeing that SWN and Equinor could answer or otherwise respond to

the Complaint by August 10, 2021. On August 10, the defendants filed a Motion for

Judgment on the Pleadings.

                                     Relevant Facts

       Based upon the facts alleged in the complaint, plaintiffs Charles and Phyllis Kellam

entered into an oil and gas lease agreement with Great Lakes Energy Partners, LLC in

August 2007. Great Lakes assigned the lease to Chesapeake Appalachia, LLC. Equinor

acquired a portion of the working interest from Chesapeake’s working interest in the Kellam

Lease. SWN also acquired working interests in the Kellam lease from Chesapeake. SWN

operates oil and gas wells and production units within which the lands leased by the

Kellams have been included.

      According to the Kellams, Chesapeake, SWN, and Kellam have all engaged in oil

and gas production efforts under the authority of the Kellam lease “and each have

deducted postproduction costs from royalty checks due and payable to Charles Kellam and

Phyllis Kellam and other similarly situated persons and/or entities.”

      The Kellams allege that (1) their lease did not permit the deduction of

post-production costs and (2) Chesapeake, Equinor, and SWN all improperly deducted

                                             2
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 3 of 28 PageID #: 169




post-production costs when calculating royalties to be paid to the Kellams. All of their

claims, whether characterized as breach of contract, breach of implied covenant,

conversion, or misrepresentation are premised on the Kellams’ assertion that it is improper

for SWN and Equinor to deduct post-production costs. The Kellams also request a

declaratory judgment that the defendants were not permitted to deduct post-production

costs in the past and that they are not entitled to do so in the future.

       The Kellam lease contains the following provisions:

       4. In consideration of the premises the Lessee covenants and agrees:

       (A)    To deliver to the credit of the Lessor in tanks or pipelines, as

              royalty, free of cost, one-eighth (1/8) of all oil produced and

              saved from the premises, or at Lessee’s option to pay Lessor

              the market price for such one-eighth (1/8) royalty oil at the

              published rate for oil of like grade and gravity prevailing on the

              date such oil is sold into tanks or pipelines. Payment of royalty

              for oil marketed during any calendar month to be on or about

              the 60th day after receipt of such funds by the lessee.

       (B)    To payto the Lessor, as royaltyforthe oil, gas, and/or coalbed

              methane gas marketed and used off the premises and

              produced from each well drilled thereon, the sum of one-eighth

              (1/8) of the price paid to Lessee per thousand cubic feet of

              such oil, gas, and/or coalbed methane gas so marketed and

              used, measured in accordance with Boyle’s Law for the

              measurement of gas at varying pressures, on the basis of 10

                                              3
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 4 of 28 PageID #: 170




            ounces above 14.73 pounds atmospheric pressure, at a

            standard base temperature of 60 degrees Fahrenheit and

            stipulated flowing temperature of 60 degrees Fahrenheit,

            without allowance for temperature and barometric variations

            less any charges for transportation,          dehydration    and

            compression paid by Lessee to deliver the oil, gas, and/or

            coalbed methane gas for sale. Payment of royalty for oil, gas,

            and/or coalbed methane gas marketed during any calendar

            month to be on or about the 60th day after receipt of such

            funds by the Lessee.

      (C)   Lessee to deduct from payments in (A) and (B) above from

            receipts of proceeds by Lessee, Lessor’s prorata share of any

            tax imposed by any government body.

      (D)   In the event Lessee does not sell the oil, gas, and/or coalbed

            methane gas to others, Lessor shall be paid on the basis of the

            lowest field market price paid by any public utility in the state

            at the well head for oil, gas, and/or coalbed methane gas of

            like kind and quality, and on the same basis that such utility

            would pay for such oil, gas, and/or coalbed methane gas,

            including any escalation in price that such utility would pay for

            such oil, gas, and/or coalbed methane gas as if a contract for

            the sale of same had been entered into at the time of initial

            production.

                                           4
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 5 of 28 PageID #: 171




       In addition, Paragraph 10 provides that if the leased premises are consolidated with

other lands to form a development unit, the Lessor agrees to accept, in lieu of the

one-eighth (1/6) oil, gas, and/or coalbed methane gas royalty hereinbefore provided, that

proportion of such one-eighth (1/8) royalty which the acreage consolidated bears to the

total number of acres comprising said development unit.” Paragraph 11 provides that “In

case the Lessor owns a less interest in the above described premises than the entire and

undivided fee simple therein, then the royalties and rentals herein provided for shall be

paid to the Lessor only in the proportion which such interest bears to the whole and

undivided fee.”1

                                     Issues Certified

       1.     Is Estate of Tawney v. Columbia Natural Resources, L.L.C., 219 W.Va.

274, 633 S.E.2d 22 (2006) still good law in West Virginia?

       2.     What is meant by the “method of calculating” the amount of post-production

costs to be deducted?

       3.     Is a simple listing of the types of costs which may be deducted sufficient to

satisfy Tawney?

      4.      If post-production costs are to be deducted, are they limited to direct costs

or may indirect costs be deducted as well?

                                       Discussion

      These issues must be viewed in conjunction with the law in this State concerning

charges against royalties. Under West Virginia law, oil and gas lessees are prohibited from



        A copy of the lease is affached hereto.

                                             5
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 6 of 28 PageID #: 172




deducting post-production expenses from royalties unless expressly provided for in the

 lease in terms that meet specific requirements. From the earliest West Virginia cases

 involving oil and gas royalties to the present, the West Virginia Supreme Court of Appeals

has consistently adhered to the principle that landowners’ royalties are to be paid on gross

proceeds or gross market value free and clear of production, marketing and other costs.

Two recent landmark decisions extend these basic principles and hold that post-production

costs cannot be deducted from royalties, unless the relevant leases expressly provide

otherwise.

       In 1939, the West Virginia Supreme Court of Appeals addressed the question of

whether an oil and gas lessee could allocate to the landowner a portion of the privilege tax

due for entities engaged in the production of oil and gas and thereby reduce royalties.

Kanawha Valley Bank v. United Fuel Gas Co., 121 W.Va. 96, 1 S.E.2d 875 (1939).

According to the Court, by this royalty clause, “the lessee bound itself to pay the lessor a

full one-eighth of the market price of the gas at the well not such price less one-eighth of
                                                         -




the production tax.” Id. To the extent the lessee made a deduction, the Court added: “The

lessee’s deduction would be a material, unilateral modification of the contract, a

modification which courts cannot sanction.” Id. The Court established clear precedent that

royalties must be paid on the full value of the mineral extracted free of deductions.

       Interestingly, within eleven days of the date of the Kanawha ValleyBankdecision,

the legislature amended the privilege tax statute in question, then W.Va. Code            § 11-13-2,
to provide that oil and gas producers shall pay the privilege tax based on the “entire

production, with no deduction by reason of payments          .   .   .   to the owners of the royalty



                                             6
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 7 of 28 PageID #: 173




interest              The amendment then provided: “[e]very person who is hereby required to

pay said tax measured by the entire production of the property operated, is hereby

authorized and empowered to deduct from any payment.               .   .   to the owners of any royalty

interest.   .   .   that proportion of the tax paid which the said royalty.       .   bears to the entire

production.” See Cole v. Pond ForkOil& Gas Co., 127 W.Va. 762,767,35 S.E.2d 25,

28 (1945). This amendment was declared unconstitutional in Cole on the basis that the

statute violated the constitutional prohibition against impairing contracts. The premise for

this conclusion was that the royalty clause in the contract, the oil and gas lease, required

that the lessee pay the lessor one-eighth part of the proceeds from the marketing or sale

of natural gas.” Cole, 127 W.Va. at 764, 35 S.E.2d at 26. As in Kanawha Valley Bank,

the Court found that this clause required payment on the gross proceeds with no deduction

for a tax. Accordingly, to the extent the legislature was attempting to authorize a deduction

not permitted by the contract, the Court held that the legislation abrogated the contract and

was a “plain violation” of the Constitution. Cole, 127 W.Va. at 772, 35 S.E.2d at 30.

       In Kohlsaat v. Main Island Creek Coal Co., 90 W.Va. 656, 112 S.E. 213 (1922),

the Court was presented similar issues under a 1913 coal lease requiring the lessee to pay

as royalty “ten (10) per cent. of the selling price of said coal above ninety (90) cents per

ton.” Kohlsaat, 112 S.E. at 214. During World War I, the President of the United States

issued an executive order permitting an increase of 45 cents in the price of coal per ton,

provided there was a corresponding increase in the wages of miners. The coal company

availed itself of the opportunity and increased its sale price by 45 cents, and in addition,

employed a sales agent to assist with sales. Id. In calculating royalty, the coal company



                                                   7
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 8 of 28 PageID #: 174




deducted from the sale price before calculating royalty the 45 cent increase on the grounds

that it received no benefit of the increased price, along with the commissions paid the sales

agent. Id. at 216. Upon challenge by the lessor, the Court ruled that the lease, in requiring

royalty of 10% of the sale price, was clear and unambiguous and required that the

calculation be made on the gross sale price, including the 45 cent increase, with no

deductions. Id. at 217. The Court reasoned that the relative profit or loss of the lessor and

the business risks faced were matters over which the lessor had “no voice or control” and

were of “no moment to them, except the laudable concern of a landlord for the success of

the tenant.”    Id. at 216.   With respect to commissions, which were deducted as

post-production costs, the Court held they were “a necessary part of its business.., so far

as the contract for the payment of royalties is concerned” and were not deductible from

royalty. Id. at 217.

       In two more recent cases, the obligations of a lessee to pay royalties as required by

the terms of leases were addressed, and the backdrop in each case was the

post-production cost of transporting gas to the sales point. The first case, Cotiga Dev. Co.

v. United Fuel Gas Co., 147 W.Va. 484, 128 S.E.2d 626 (1963), involved a 1929 lease

covering 34,519 acres entered between Cotiga and Woods Oil and Gas Company. The

day after the lease was executed, Woods Oil and Gas assigned the lease to United Fuel.

United Fuel ultimately drilled 16 wells and a sublessee drilled an additional 8 wells. The

gas royalty clause in the lease required payment of 1/8th “of the gas produced     ...   at the

rate received by Lessee for such gas.” Cotiga, 147 W.Va. at 489, 128 S.E.2d at 630.

Instead, United Fuel calculated royalty on the basis of the “wellhead or field price.” A key



                                             8
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 9 of 28 PageID #: 175




 issue on appeal was whether United Fuel was required to adhere to the literal terms of the

 lease and pay royalty on the price received, wherever the gas was sold, regardless of the

fact that it was a public utility at the time, with the large overhead expense of delivering gas

to utility customers after extensive transportation and handling. Id. The Court rejected

 United Fuel’s contention that royalty should be paid on the field price, as if a company such

 as the original lessee had developed the property, and held that the terms of the lease

were clear and unambiguous and required that royalty be paid on the gross proceeds

 received by United Fuel whenever and wherever the gas was sold. Id. 147 W.Va. at 492—

93. While not directly addressing the issue of post-production costs, the heart of this case

and the over-arching issue was the fact that the sale price or “rate received” by United Fuel

was significantly higher at the sale end than in the field, and this difference was ultimately

attributable to transportation, commingling and handling, yet United Fuel was denied

consideration of these cost factors.

        In a similar vein, the Fourth Circuit in Imperial Colliery Co. v. OXY USA Inc., 912

 F.2d 696(4th Cir. 1990), considered the lessee’s obligations under a 1944 lease requiring

that the 1/8th royalty be based on “the current wholesale market value at the well.” Id. at

699. In that case, OXY had thirteen wells in production on the property and all gas was

committed to a long term sales contract entered in 1948, under which DXV transported the

gas through a 12-mile pipeline, compressed the gas at a compressor facility and metered

it before moving it into the transmission line of the buyer. Id. The underlying record in that

case established that the sale price under the contract was 32.74 cents perthousand cubic

feet (“mat”), that CXV deducted over 20 cents per mcf for transportation, compression and



                                               9
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 10 of 28 PageID #: 176




 handling and paid royalty on a net sale price of 12 cents. The record further established

 that the market values of gas rose from 50 cents per million British Thermal Units

 (“mmbtu”) in 1975 so that average market values over the relevant period were $3.50 per

 mmbtu. The dramatic difference between the sale price, netted to 12 cents, and market

 value led the lessor to institute suit for the underpayment of royalty, asserting that the

 lessor was entitled to be paid in accordance with the literal language in the lease.

 Specifically, the plaintiff asserted that royalty be based on market value as opposed to the

 sale price. So calculated, the 1/8th royalty on $3.50 gas was 44 cents, and this was more

 than the sale price of 32.74 cents, and far more than the net price of 12 cents. The

 over-arching issue in Imperial Colliery was the fact that production expenses exceeded

 income for many years and the overall operations were conducted with significant losses.

 Nevertheless, both the District Court and the Fourth Circuit held that the lessorwas entitled

 to the full value of 1/8th of the market value of its gas, and no consideration was given to

 the cost of transportation, compression and handling.

        In Cotiga, the Court recognized that the decision had a harsh result, and certainly

 the same could be said for Imperial Colliery. Both decisions, however, were based on

 the same simple proposition that oil and gas leases providing for 1/8th of either the

 proceeds received or the market value of gas are clear and unambiguous contract terms,

 they must be given effect and they require that royalty be based on the gross price or

 value. While neither case directly addressed post-production costs, these costs were a

 major underlying factor in both cases, and neither court considered adjustment for them.




                                              10
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 11 of 28 PageID #: 177




        To the extent post-production costs were background issues in Cotiga and Imperial

 Colliery, they came to the forefront in the two recent royalty cases in West Virginia:

 Weliman v. Energy Res., Inc., 210 W.Va. 200, 557 S.E.2d 254 (2001), and Estate of

 Tawney v. Columbia Nat. Res., 219 W.Va. 274, 633 S.E.2d 22(2006). In these cases,

 the West Virginia Supreme Court of Appeals adhered to the prohibition against deducting

 post-production costs from royalty, and further, greatly restricted any exceptions to this

 rule, first, to leases which not only express an intent to allocate post-production costs, but

 meet three expressed conditions, and, second, to cases meeting three additional factual

 predicates.

        Wellman involved an oil and gas lease with a “proceeds” type royalty clause

 requiring that the lessee pay 1/8th of ‘the proceeds from the sale of gas   ...   at the mouth

 of the well.” 210 W.Va. at 204, 557 S.E.2d at 258. The lessee in that case sold the gas

 for $2.22, deducted post-production costs to arrive at a net sale price of $.87 and then paid

 royalty on the net of $.87. Id. The ability to deduct such costs was squarely presented.

 In considering this issue, the Court looked first to Davis v. Hardman, 148 W.Va. 82, 133

 S.E.2d 77 (1963), and Donley, the Law of Coal, Oil and Gas in West Virginia and Virginia

 (1951), for the general proposition that royalties are “not chargeable with any of the costs

 of discovery and production.” Wellman, 210 W.Va. at 210, 557 S.E.2d at 264. (It also

 could have looked to Kanawha Valley Bank, Cole and Kohlsaat.). The Court recognized

 that, despite this generally recognized concept, some producers charged lessors with a pro

 rata share of certain expenses recognized as “post-production” expenses and that a split

 among the states has developed on the ability to deduct these costs. Id. In siding with the


                                              11
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 12 of 28 PageID #: 178




 states that have held that post-production costs are not deductible from royalty, the Court

 found that the rationale for the result rests upon the implied covenant to market which

 “embraces the responsibility to get the oil or gas in a marketable condition and actually

 transport it to the market.” Id.       Recognizing that “West Virginia holds that a lessee

 impliedly covenants that he will market oil or gas produced,” the Court concluded that a

 lessee must “bear the cost of complying with his covenants under the lease.” Upon this

 reasoning, the Court concluded:

        If an oil and gas lease provides for a royalty based on proceeds received by

        the lessee, unless the lease provides otherwise, the lessee must bear all

        costs incurred in exploring for, producing, marketing, and transporting the

        product to the point of sale.

 Syl. Pt. 4, Weliman.

        This straightforward Syllabus Point establishes a clear and controlling general

 principle for oil and gas royalties that post-production costs cannot be deducted. In so

 holding, however, the Court recognized that parties by a contract which “provides

 otherwise” may agree that a lessor shall bear some of the costs, and in such a case, the

 Court further held by syllabus point:

        If an oil and gas lease provides that the lessor shall bear some part of the

        costs incurred between the wellhead and the point of sale, the lessee shall

        be entitled to credit for those costs to the extent that they were actually

        incurred and they were reasonable. Before being entitled to such credit,

        however, the lessee must prove, by evidence of the type normally developed



                                               12
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 13 of 28 PageID #: 179




        in legal proceedings requiring an accounting, that he, the lessee, actually

        incurred such costs, and that they were reasonable.

 Syl. Pt. 5, Weilman.

        The Court then determined that Energy Resources failed to introduce any evidence

 that the post-productions costs “were actually incurred or that they were reasonable.” 210

 W.Va. at 211, 557 S.E.2d at 265. For failure to meet this condition, the Court held that

 costs were not deductible and that royalty must be paid on the gross sale price. Id.

        Thus, Weliman establishes the general rule in West Virginia that post-production

 costs may not be deducted from royalty unless a lease affirmatively “provides otherwise”

 that they can. In those cases where the lease “provides otherwise” costs may be deducted

 only if: (i) they are actually incurred, (H) they are reasonable, and (iH) they can be proven

 in an accounting.

        In Tawney, supra, the Court not only affirmed the general principle that

 post-production costs may not be deducted from royalty, but provided clear guidance on

 the requirements to “provide otherwise” that costs may be deducted. Tawney was a class

 action involving approximately 8,000 plaintiffs with 2,258 leases of varying forms and types,

 including both “proceeds” and “market value” clauses.       At least 1,382 of the leases at

 issue in Tawney had language indicating that the royalty payment is to be calculated “at

 the well” and “at the wellhead,” language similarto the lease in Weliman, but also included

 leases which more clearly suggested that deductions might be taken with provisions such

 as: “net of all costs beyond the wellhead,” or “less all taxes, assessments, and

 adjustments.” 219 W.Va. at 269, 633 S.E.2d at 25. The lessee in Tawney asserted that



                                              13
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 14 of 28 PageID #: 180




 the above provisions permitted the lessee to deduct post-production expenses from the

 lessors’ royalties. The Court rejected these arguments and held that the language in

 question was ambiguous and therefore ineffective to permit the lessee to deduct post-

 production expenses from the lessors’ royalties. The holding of the Court is stated in

 Syllabus Point 11 as follows:

       Language in an oil and gas lease that provides that the lessor’s 1/8 royalty

       is to be calculated “at the well,” “at the wellhead,” or similar language, orthat

       the royalty is “an amount equal to 1/8 of the price, net all costs beyond the

       wellhead,” or “less all taxes, assessments, and adjustments” is ambiguous

       and, accordingly, is not effective to permit the lessee to deduct from the

       lessor’s 1/8 royalty any portion of the costs incurred between the wellhead

       and the point of sale.

 Syl. Pt. 11, Tawney.

       The Court then considered the requirements for “providing otherwise” that costs can

 be deducted. The holding of the Court on this issue is found in Syllabus Point 10 of

 Tawney which states:

       Language in an oil and gas lease that is intended to allocate between

       the lessor and lessee the costs of marketing the product and

       transporting it to the point of sale must expressly provide that the

       lessor shall bear some part of the costs incurred between the wellhead

       and the point of sale, identify with particularity the specific deductions

       the lessee intends to take from the lessor’s royalty (usually 118), and



                                              14
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 15 of 28 PageID #: 181




        indicate the method of calculating the amount to be deducted from the

        royalty for such post-production costs.

 Syl. Pt. 10, Tawney (emphasis added).

        The above conditions pre-suppose the Wellman requirements that post-production

 costs be ‘actually incurred”, “reasonable” and that they can be proven in an accounting.

 Indeed, these requirements were stated to be “presumed” in the certified question

 answered by the TawneyCourt. Tawney, 219 W.Va. at 269, 633 S.E.2d at 25. When the

 Tawney and Wellman requirements are combined, six conditions must be met before a

 lessee may deduct post-production costs from royalties. These are:

        1.     The lease must expressly provide that the lessor shall bear some part of the

               costs incurred between the wellhead and point of sale;

        2.     The lease must identify with particularity the specific deductions that the

               lessee may take;

        3.     The lease must expressly provide for a method of calculating the amount to

               be deducted from royalty for post-production costs;

        4.     The costs, which have been identified with particularity, must be actually

               incurred;

        5.     The amount of the costs must be reasonable; and

        6.     The lessee must prove all costs as it would in an action for an accounting.

 If all six elements are not established, the lessee is not permitted to deduct post-production

 expenses. See also W.W. McDonald Land Co. v. EQT Prod. Co., 983 F.Supp.2d 790,




                                              15
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 16 of 28 PageID #: 182




 797—799 (S.D. W.Va. 2013) (surveying relevant West Virginia gas law to the present).

 Accordingly, in light of the restrictions set forth in Weliman and Tawney, and the need to

 carefully scrutinize calculation of post-production activities, whether it be alter-ego

 self-dealing, or a “sweetheart” deal with an affiliate, if a lease provides for post-production

 deductions, actual and reasonable costs must mean the actual and direct costs incurred

 rather than the costs charged by a company.

        Subsequent to the West Virginia Supreme Court’s decisions in Wellman and

 Tawney, Judge Joseph Goodwin had the occasion to apply their holdings in a case

 involving many, if not all, of the same defendants as in this case. In WW. McDonald Land

 Co. v. EQTProduction Co., 983 F.Supp.2d 790 (S.D. W.Va. 2013) opinion clarified (Jan.

 21, 2014), Judge Goodwin noted that:

        both Tawneyand Weliman are premised on the implied duty to market gas

        produced:

               The rationale for holding that a lessee may not charge a lessor

               for “post-production” expenses appears to be most often

               predicated on the idea that the lessee not only has a right

               under an oil and gas lease to produce oil or gas, but he also

               has a duty, either express, or under an implied covenant, to

               marketthe oil orgas produced. The rationale proceeds to hold

               the duty to market embraces the responsibility to get the oil or

               gas in marketable condition and actually transport it to market.




                                               16
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 17 of 28 PageID #: 183




       Tawney, 633 S.E.2d at 27 (emphasis added) (quoting Weilman, 557 S.E.2d

       at 264). The court in Weilman explained that West Virginia law ‘holds that

       a lessee impliedly covenants that he will market oil or gas produced.” 557

       S.E.2d at 265. The court continued that “historically the lessee has had to

       bear the cost of complying with his covenants under the lease. It, therefore,

       reasonably should follow that the lessee should bear the costs associated

       with marketing products produced under a lease.” Id. The court explained

       in both Tawney and Wellman that its decisions were predicated on the

       “duty, either express, or under an implied covenant, to market the oil or gas

       produced.” Tawney, 633 S.E.2d at 27 (quoting Weilman, 557 S.E.2d at

       264). Tawney and Weliman both cite Professor Robert T. Donley’s seminal

       treatise, which also discusses an implied duty to market gas produced:

              From the very beginning of the oil and gas industry it has been

             the practice to compensate the landowner by selling the oil and

             by running it to a common carder and paying to him one-eighth

             of the sale price received. This practice has, in recent years,

             been extended to situations where gas is found.        .   In the

             absence of an express covenant to marketeither oil or gas, the

             court implies one in order to effectuate the basic purpose of

             the lease   .   .




       Robert T. Donley, Law of Coal, Oil and Gas in West Virginia and Virginia

       § 104 (1951) (emphasis added).


                                            17
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 18 of 28 PageID #: 184




              By basing the Weilman and Tawney decisions on the implied

       covenant to market, the Supreme Court of Appeals indicated that it was

       adopting a version of the “marketable product” rule. See 3 Eugene Kuntz,

       Law of Oil and Gas   § 40.5 (Lexis 2013) (The   Weliman decision “rel[ied] on

       the implied covenant to market [and] adopted a marketable product

       rule      ); Owen L. Anderson, Rogers, Weilman, and the New Implied

       Marketplace Covenant, 2003-1 Rocky Mtn. Mm. L. Inst. 13A (2003)

       (“Weliman take[s] the view that royalty is owed on the value added by

       transportation incurred to move gas to a first market unless the lease

       expressly provides otherwise.”); cf. Appalachian Land Co. v. EQT Prod.

       Co., 2012 WL 523749 (E.D. Ky. Feb. 16,2012) (deciding whether Kentucky

       follows the marketable product rule or the “at-the-well” rule, and citing

       Tawney to show that West Virginia does not follow the “at-the-well” rule).

       Under the marketable product rule, lessees impliedly covenant to bear the

       costs of getting gas into marketable condition and transporting it to market.

       See 5 Howard R. Williams and Charles J. Meyers, OH and Gas Law § 853,

       p. 396.3 (2012) (“[flhe implied covenant to market as a prudent operator

       includes an implied duty to prepare the natural gas for a market and even to

       transport the gas to a commercial market.”); Owen L. Anderson, Royalty

       Valuation: Should Royalty Obligations Be Determined Intrinsically,

       Theoretically, or Realistically? (Part 2), 37 Nat. Resources J. 611, 634

       (1997) (implying that the marketable product rule requires lessees to bring


                                            18
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 19 of 28 PageID #: 185




       gas to marketable condition and marketable location). Other cases applying

       versions of the marketable product rule hold the same. See, e.g., Rogers v.

       Westerman Farm Co., 29 P.3d 887, 906 (Cob. 2001) (“Absent express

       lease provisions addressing allocation of costs, the lessee’s duty to market

       requires that the lessee bear the expenses incurred in obtaining a

       marketable product.     Thus, the expense of getting the product to a

       marketable condition and location are borne by the lessee.”); TXO Prod.

       Corp. v. State ex rel. Comm’rs of Land Office, 903 P.2d 259, 262—63

       (OkIa.    1994) (holding that post-production costs of compression,

       dehydration, and gathering were not deductible from royalties because these

       costs were necessary to deliver the gas into a pipeline).

 983 F.Supp.2d 790, 800—02.

       After careful consideration of West Virginia law, Judge Goodwin held:

                1.   That “[t]he defendants cannot calculate royalties based on a

       sale between subsidiaries at the wellhead when the defendants later sell the

       gas in an open market at a higher price. Otherwise, gas producers could

       always reduce royalties by spinning off portions of their business and making

       nominal sales at the wellhead. I predict with confidence that, if confronted

       with this issue, the Supreme Court of Appeals would hold the same. See

       Howell v. Texaco, Inc., 112 P.3d 1154 (Okla. 2004) (“an intra-company

       contract is not an arm’s length transaction, [and] it is not a legal basis on

       which [a producer] can calculate royalty payments”); Beer v. XTO Energy,



                                            19
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 20 of 28 PageID #: 186




        Inc., 2010 WL 476715 (W.D. OkIa. Feb. 5, 2010) (gas sale at wellhead

        between two controlled, affiliated companies not appropriate for royalty

        calculation)”; and

               2.      “Absent lease language to the contrary, Tawney requires

        lessees to pay royalties free of these costs. The defendants cannot avoid

        Tawney by simply reorganizing their businesses and making intra-company

       wellhead sales. Accordingly, I FIND that Tawney’s specificity requirements

        apply to royalty payments made under the defendants’ work-back method

        after 2005.”

 04W. McDonald Land Co., 983 F.Supp.2d at 804 (S.D. W.Va. 2013).

        Finally, on May 26, 2017, the West Virginia Supreme Court issued its opinion upon

 rehearing in Leggett v. EQTProduction Co., 239 W.Va. 264, 800 S.E.2d 850(2017). In

 Leggett, the Court held that under flat rate leases which are “converted” under W.Va.

 Code § 22-6-8, post-production expenses may be deducted from royalties. Syllabus Point

 8 of Leggett states that “[rjoyalty payments pursuant to an oil or gas lease governed by

 West Virginia Code    § 22-6-8(e) (1994) may be subject to pro-rata deduction or allocation
 of all reasonable post-production expenses actually incurred by the lessee. Therefore, an

 oil or gas lessee may utilize the ‘net-back’ or ‘work-back’ method to calculate royalties’

 owed to a lessor pursuant to a lease governed by West Virginia Code      § 22-6-8(e). The
 reasonableness of the post-production expenses is a question for the fact-finder.”

        In Leggett, the Court noted that the “Weliman and Tawney Courts’ refusal to align

 with other states which have more fully developed this rule has, according to these


                                              20
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 21 of 28 PageID #: 187




 commentators, created ‘chaos’ and ‘foster[s] the belief—perhaps the reality—that the

 [marketable product] doctrine lacks any cornerstone principles[.]” 239 W. Va. 264, 277,

 800 S.E.2d 850, 863 (2017).

        Beyond its conclusion that Tawney and Wellman were not relevant to its

 examination of W.Va. Code § 22-6-8 in conjunction with canons of statutory interpretation,

 as opposed to rules of contractual construction, any criticism of Tawney and Wellman

 contained within Leggeff is mere dicta and does not alter the current controlling nature of

 those precedents.

        In WW. McDonald Land Co., the District Court reasoned that “[r]easonableness’

 is a common legal standard that has been used by courts for more than a century” and is

 commonly understood to mean “fair; just; ordinary or usual; not immoderate or excessive;

 not capricious or arbitrary.” Id. at 808, 810. While “reasonableness” may be a common

 legal standard, the Tawney Court did not hold that to allow a lessee to deduct

 post-production costs from the lessor’s royalty, the lease must generically recite a common

 legal standard; rather, it held that the lease must “indicate the method of calculating the

 amount to be deducted[.]” See Syl. Pt. 10, Tawney, 633 S.E.2d 22 (emphasis added).

 Plainly, “reasonableness” is nota method of calculation. Indeed, the word “method” means

 “a procedure or process for attaining an object: such as... a way, technique, or process

 of or for doing something.” The word “calculate” means “to determine by mathematical

 processes.”2 Thus, a “method of calculation” is a procedure, technique, or process for

 mathematically determining something.


       2
           See https://www.merriam-webster.com/dictionary/calculate.

                                             21
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 22 of 28 PageID #: 188




        The word “reasonable” is merely an adjective, not a mathematical formula or

 process. The same goes for the terms “actual” and ‘incurred,” as neither of these terms

 indicate any particular mathematical process.

        Most importantly, the words “reasonable,” “actual,” and “incurred” give prospective

 lessors no information as to how deductions will be calculated. Stating in a lease that

 deductions will be “reasonable” does not describe any particular mathematical process nor

 obiective limitation. Instead, it forces prospective lessors to rely on the lessee’s conclusory

 representation that the calculation will be “reasonable” without giving the prospective lessor

 an opportunity to evaluate for himself or herself whether the lessee’s methods are

 “reasonable.” As the District Court in W.W. McDonald Land Co. acknowledged, the word

 “reasonable” is “[is a] relative term   U with no fixed or rigid meaning.”   Id. at 808. As such,

 it tells prospective lessors utterly nothing about the specific method of calculation that will

 be used to determine the amount deducted from their royalty.                      The fact that

 “reasonableness” is a legal standard for courts to use when ultimately ruling on whether

 a lessee’s deductions were permissible under the law does not mean that mere use of the

 word “reasonable” gives lay persons a sufficient indication of “the method of calculating the

 amount to be deducted from the royalty,” as required by Tawney, at the outset of the

 lease. Similarly, stating in a lease that the lessee will deduct “actual” post-production costs

 or “incurred” post-production costs tells prospective lessors utterly nothing about the

 method of calculation used to derive those “actual” and/or “incurred” post-production costs.

        In other words, if the Tawney Court intended the third prong of Syllabus Point 10

 to require only that the lessee affirmatively state in the lease that its deductions will be



                                                 22
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 23 of 28 PageID #: 189




 “reasonable,” “actual,” and/or “incurred,” then the Court would have said that instead of

 saying that the lease must “indicate the method of calculating the amount to be deducted.”

 However, as previously discussed,the Tawney Court was concerned with making sure that

 lease language intended to permit deductions for post-production costs clearly states the

 method of calculating those deductions so that lessors are informed as exactly how their

 royalties are to be calculated.     See 633 S.E.2d at 28, 29—30, 219 W.Va. at 273.

 Accordingly, the TawneyCourt held in plain terms that lease language intended to allocate

 a portion of the post-productions costs to the lessor(s) must “indicate the method of

 calculating the amount to be deducted from the royalty for such post-production costs.”

 Id. at 30, 274 (emphasis added). Thus, the W.W. McDonald Land Co. construction of

 Tawney to require only the use of the word “reasonable” is inconsistent not only with the

 plain language of Syllabus Point 10 of Tawney, but also with the Tawney Court’s intent.

 A holding that the mere use of the words “actual” and/or “incurred” satisfies Tawney’s

 method of calculation requirement would likewise be inconsistent with both the plain

 language and intent of Tawney.

        There would be no reason for the Court to specifically include the third prong (that

 is, that the lease set forth the method of calculating the amount to be deducted) in addition

 to the other two prongs if it could be satisfied by simply stating that the costs to be

 deducted will be “reasonable,” “actual,” and/or “incurred.” Mere use of the words

 “reasonable,” “actual,” and/or “incurred” in a lease to describe the costs to be deducted

 from the prospective lessor’s royalty does not give the prospective lessor any useful

 information beyond that required by the first two prongs of the Tawney standard. It is



                                              23
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 24 of 28 PageID #: 190




 highly unlikely that when the West Virginia Supreme Court of Appeals drafted the third

 prong of Syllabus Point 10 of Tawney, the Court’s goal was to ensure only that lessees

 make the gratuitous, unspecific, and ultimately useless assertion in their leases that the

 costs they deduct will be “reasonable,” “actual,” and/or “incurred.” This generic, conclusory

 assertion essentially states that the lessee will not charge the lessor for unreasonable

 post-production costs that the lessee made up out of thin air and did not actually incur     —




 something that the lessee was already prohibited from doing by law.

        Indeed, at the time Tawney was decided, the Court had already held five years

 earlier in Weilman that, where a lease contains language sufficient to allow a lessee to

 charge a portion of its post-production costs to the lessor, the lessee still could only deduct

 costs that were ‘actually incurred’ and ‘reasonable,’ and that lessees must prove that such

 costs were “actually incurred” and “reasonable.” Syl. Pt. 5, Wellman, supra. Accordingly,

 the Court’s holding in Tawney that lease language intended to permit deduction of

 post-production costs must “indicate the method of calculating the amount to be deducted”

 would be redundant if it only required a bald assertion that the costs deducted will be

 “reasonable,” “actual,” and/or “incurred.” What would the Tawney Court accomplish by

 requiring lessees to state in conclusory fashion that the costs they deduct will be

 “reasonable,” “actual,” and/or “incurred,” as was already required under Wellman? This

 does not give prospective lessors any information about the lessee’s “method of calculating

 the amount to be deducted,” and instead asks prospective lessors to blindly trust that the

 lessees’ method of calculation, whatever it may be, will comply with the law. Surely this

 is not what the Tawney Court intended when it held that language in an oil and gas lease



                                              24
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 25 of 28 PageID #: 191




 purporting to allow the lessee to make deductions from the lessors royalty for

 post-production costs must “indicate the method of calculating the amount to be deducted.

        In this case what is included within reasonable cost? Does it include only the direct

 cost of providing the service? Or does it include indirect costs, including meals and

 entertainment, uniforms, meter operations and repair, personal property taxes, personnel

 costs, production management costs, depreciation, and return on investment which Judge

 Goodwin found to not be directly related to the cost of getting gas to market? Are costs

 apportioned by length of the gathering lines, by the dekatherm, or by some other method?

        Without the answers to these and other questions, a lease fails to define the method

 of calculating the amount to be deducted and, therefore, fails the Tawney requirements.

        This Court strongly believes that the Tawney requirements should remain the law

 in West Virginia for several reasons. First, many of these leases are entered into with

 unsophisticated individuals who lack the expertise and experience to understand the terms

 of the lease. Second, with no clear statement as to methodology, the lessee could sell to

 a related company and thereby control the amount of post-production costs, yet make a

 large profit downstream. Third, the lessee can include indirect costs that are unrelated to

 the true post-production costs. It must be emphasized that it is the lessee that controls the

 information. Most lessors are ill-equipped to conduct an audit of the lessee’s numbers,

 even if they were allowed to do so. This Court believes that Tawneyshould remain the law

 and require a clearly spelled out mathematical method fordeducting post-production costs.

        As noted above, the Supreme Court cast a pall on Tawneywhen it criticized it’s own

 holding in Leggett. Most recently, the United States Court of Appeals forthe Fourth Circuit



                                              25
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 26 of 28 PageID #: 192




 placed a different spin on Tawney, when it relied on Leggett (which dealt with a statute)

 to find that “Tawney doesn’t demand that an oil and gas lease set out an Einsteinian proof

 for calculating post-production costs. By its plain language, the case merely requires that

 an oil and gas lease that expressly allocates some post-production costs to the lessor

 identify which costs and how much of those costs will be deducted from the lessors

 royalties.” Young v. Equinor USA Onshore Properties, inc., 982 F.3d 201,208(4th Cir.

 2020).

          The Fourth Circuit further held that “Tawney doesn’t demand that an oil and gas

 lease set out an Einsteinian proof for calculating post-production costs.      By its plain

 language, the case merely requires that an oil and gas lease that expressly allocates some

 post-production costs to the lessor identify which costs and how much of those costs will

 be deducted from the lessor’s royalties.” Id.

          Based upon all of the foregoing, this Court prays that the West Virginia Supreme

 Court of Appeals accepts the certified questions, resolves the conflicts in the law, and

 continues to protect the citizens of West Virginia.

                                    Acknowledgement

          This Court acknowledges that the Supreme Court of Appeals may reformulate the

 questions raised herein. W. Va. Code Ann.       § 51-IA-4.
             The Names and Addresses of Counsel of Record for the Parties

 Counsel for plaintiffs Charles Kellam and Phyllis Kellam:




                                             26
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 27 of 28 PageID #: 193




                         James C. Bordas Ill, (WV Bar No. 8518)
                         Jeremy M. McGraw (WV Bar No. 10325)
                              BORDAS & BORDAS, PLLC
                                   1358 National Road
                                  Wheeling, WV 26003
                               jbordasiii@bordaslaw.com
                                jeremy@bordaslaw.com
                                    304-242-8410 (t)
                                    304-242-3936 (f)

 Counsel for defendants, SWN Production Company, LLC and Equinor USA Onshore

 Properties, Inc.:
                        Jennifer Jo Hicks(WVSB ID No.11423)
                        Kathna N. Bowers (WVSB ID No. 12337)
                         Timothy M. Miller (WVSB ID No. 2564)
                     BABST, CALLAND, CLEMENTS & ZOMNIR, P.C.
                                     BB&T Square
                            300 Summers Street, Suite 1000
                                 Charleston, WV 25301
                                     681-205-8888
                                   681-205-8814 (fax)
                               ihicks@babstcalland.com
                              kbowers(äbabstcaIIand .com
                               tmiIIerãbabstcalland .com


        Accordingly, pursuant to the privilege made available by the West Virginia Uniform

 Certification of Questions of Law Act, it is hereby ORDERED that:

        1.     The questions stated above be, and the same hereby are, CERTIFIED to the

 Supreme Court of Appeals of West Virginia;

        2.     The Clerk of this Court forward to the Supreme Court of Appeals of West

 Virginia, under the official seal of this Court, a copy of this Order and, to the extent

 requested by the Supreme Court of Appeals of West Virginia, the original or a copy of the

 record in this Court;



                                            27
Case 5:20-cv-00085-JPB Document 21 Filed 09/13/21 Page 28 of 28 PageID #: 194




       3.     Any request for all or part of the record be fulfilled by the Clerk of this Court

 simply upon notification from the Clerk of the Supreme Court of Appeals of West Virginia;

       4.     Pending action of the West Virginia Supreme Court of Appeals, this matter

 is STAYED; and

       5.     The Clerk of this Court is directed to transmit copies of this Order to all

 counsel of record herein.

       It is so ORDERED.

       DATED: September 13, 2021.




                                               5&ILEY
                                                UNITED STATES DISTRICT JUDGE




                                             28
